                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                      AT NASHVILLE

IN RE:                                         )
                                               )
MBH HIGHLAND, LLC,                             )
                                               )   Case No. 3:20-bk-01940
         Debtor(s).                            )   (Chapter 11)
                                               )   Judge Charles M. Walker
                                               )
                                               )


                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICES


         Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C., pursuant to Fed. R. Bankr.

P. 9010, through undersigned counsel, gives notice of its appearance in this bankruptcy

proceeding as counsel for CHCT Lending, LLC and CHCT West Virginia, LLC and requests that

all notices given or required to be given in this case and all papers served or required to be

served in this case, be given to and served upon its attorney-of-record as follows:

                                       John Rowland (BPR # 13944)
                                       Baker, Donelson, Bearman,
                                       Caldwell & Berkowitz, P.C.
                                       211 Commerce Street, Suite 800
                                       Nashville, Tennessee 37201
                                       (615) 726-5631 (telephone)
                                       (615) 744-5631 (facsimile)

                                       Email for ECF purposes:
                                       businessbknash@bakerdonelson.com
                                       Email for all other purposes:
                                       jrowland@bakerdonelson.com

         This request encompasses all notices and pleadings filed in this proceeding, including,

without limitation, notices of any Orders, Motions, Complaints, Petitions, pleadings or requests,

applications, and any other documents brought before this Court, whether formal or informal,



4827-6659-2903v1
2830546-000614 02/05/2019
Case 3:20-bk-01940          Doc 19   Filed 03/30/20 Entered 03/30/20 17:02:32         Desc Main
                                     Document     Page 1 of 3
written or oral, or transmitted or conveyed by mail, delivery, telephone, telegraph, telex, or

otherwise, which may affect or seek to affect this proceeding.

Dated: March 30, 2020.


                                                    Respectfully submitted,

                                                    /s/ John Rowland
                                                    John Rowland (BPR # 13944)
                                                    Baker, Donelson, Bearman,
                                                    Caldwell & Berkowitz, P.C.
                                                    211 Commerce Street, Suite 800
                                                    Nashville, Tennessee 37201
                                                    (615) 726-5631 (telephone)
                                                    (615) 744-5631 (facsimile)
                                                    Email for ECF purposes:
                                                    businessbknash@bakerdonelson.com
                                                    Email for all other purposes:
                                                    jrowland@bakerdonelson.com

                                                    Counsel for CHCT Lending, LLC and
                                                    CHCT West Virginia, LLC




                                             2


4827-6659-2903v1
2830546-000614 02/05/2019
Case 3:20-bk-01940          Doc 19   Filed 03/30/20 Entered 03/30/20 17:02:32      Desc Main
                                     Document     Page 2 of 3
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 30th day of March, 2020, a copy of the
foregoing was filed electronically. Notice of this filing will be sent by operation of the Court's
electronic filing system to all parties indicated on the electronic filing receipt. All other parties
will be served by regular U.S. mail, first-class postage prepaid. Parties may access this filing
through the Court's electronic filing system.

                               Gene L Humphreys
                               Paul G Jennings
                               Glenn Benton Rose
                               Bass Berry & Sims
                               150 Third Avenue South, Suite 2800
                               Nashville, TN 37201
                               Phone: 615-742-7757
                               Fax: 615-742-0404
                               Email: ghumphreys@bassberry.com

                               Office of the U.S. Trustee
                               701 Broadway, Suite 318
                               Nashville, Tennessee 37203

                               Megan Reed Seliber
                               US Trustee's Office
                               701 Broadway
                               Suite 318
                               Nashville, TN 37203
                               615-736-2254
                               Email: megan.seliber@usdoj.gov


                                                      /s/ John Rowland
                                                      Jake Adams




                                             3


4827-6659-2903v1
2830546-000614 02/05/2019
Case 3:20-bk-01940          Doc 19   Filed 03/30/20 Entered 03/30/20 17:02:32            Desc Main
                                     Document     Page 3 of 3
